NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued April 26, 2016
                                Decided May 5, 2016

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 15-2578

JUTTA SPIES,                                   Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Western District of
                                               Wisconsin.
      v.
                                               No. 14-cv-568-jdp
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,        James D. Peterson,
      Defendant-Appellee.                      Judge.

                                      ORDER

        Jutta Spies applied for Disability Insurance Benefits and Supplemental Security
Income claiming that her diabetes and related neuropathy, osteoarthritis, rheumatoid
arthritis, and headaches prevent her from working. An administrative law judge denied
benefits, finding that Spies could perform light work with several limitations. In this
court Spies challenges the ALJ’s adverse credibility finding and his refusal to give
controlling weight to a treating physician’s opinion. Because the ALJ’s decision is
supported by substantial evidence, we affirm the district court’s order upholding the
denial of benefits.
No. 15-2578                                                                         Page 2

                                     I. Background

        In 2012 at age 47, Spies applied for DIB and SSI, alleging onset in October 2008
(later amended to October 2012) and claiming six impairments: diabetes; neuropathy in
the feet and hands; osteoarthritis in the neck, shoulders, and arms; nerve damage in the
neck, shoulders, and arms; rheumatoid arthritis in the lower back and knees; and
headaches. She had applied for benefits previously in 2008, but in 2010 an ALJ had
rejected that application. The Appeals Council upheld the denial. Afterward Spies
initiated a challenge under 42 U.S.C. § 405(g), but later she dismissed the action
voluntarily. Spies v. Astrue, No. 3:12-cv-00231-wmc (W.D. Wis. Aug. 31, 2012).

        Some of the evidence Spies submitted to support her current application predates
the finding in 2010 that she was not disabled. For example, in 2009 a doctor had
evaluated Spies after she complained of musculoskeletal pain. The doctor observed that
Spies walked with her shoulders rounded forward and also held her head forward, but
still he concluded that Spies’s shoulder motion was “full and pain free,” and that her
neck motion was “nearly complete with pain-free end range” except for “rotation and
side bending to the left.” The doctor identified trigger points in Spies’s trapezii and
administered trigger-point injections. A back X-ray showed narrowing of disc spaces
and some flattening of the spine, evidencing degenerative changes. Spies was prescribed
physical therapy and gabapentin (an anticonvulsant sometimes given for nerve pain).

         A questionnaire completed in 2009 by internist Margaret Webster and a letter that
she wrote in November 2010 are two other pieces of recycled evidence. Dr. Webster had
first treated Spies in 2002, and in the questionnaire (completed for Spies’s former lawyer)
she opined that Spies must elevate her feet with prolonged sitting, needed leeway to take
unlimited breaks, and would miss more than two days of work per month. Dr. Webster
added that she lacked information about Spies’s ability to lift weight and could not
evaluate how long she could sit, stand, or walk continuously or in a work day. In the
2010 letter (written in response to the same lawyer’s inquiry), Dr. Webster clarified that
Spies experiences tingling and numbness in her legs and feet, and that elevating her feet
would help prevent swelling. The breaks were needed, the doctor said, so that Spies
could change position and lessen discomfort from “deconditioning” and pain in her
upper back and neck.

      After the initial denial of benefits, Spies had continued seeing Dr. Webster for
regular check-ups. Dr. Webster’s progress notes document treatment for Type II
Diabetes, which was poorly controlled by Spies and prompted a referral to an
endocrinologist. He commenced ongoing treatment in April 2011 prescribing and later
No. 15-2578                                                                         Page 3

adjusting the amount of insulin. During the initial consultation the endocrinologist
noted that Spies had complained of numbness and burning in her hands and feet, which,
he initially thought, might be partially attributable to degenerative disc disease. But a
monofilament test (used to gauge the sensitivity of a patient’s extremities) was normal
except for “decreased sensation at the right great toe.” The endocrinologist added, in
commenting on Spies’s reports of diabetic peripheral neuropathy affecting her hands
and feet, that her reported symptoms were “not particularly classic” for that impairment
though it “could be making her other neurologic conditions worse.” A second
monofilament test performed in September 2011 also led the endocrinologist to conclude
that Spies’s sensation was intact. That month Spies returned to Dr. Webster for another
regular check-up and reported continuing pain in her neck and back for which she was
not taking medication.

       In May 2012, Spies submitted a “function report” to the Social Security
Administration asserting that she can sit, stand, or walk only for 10 minutes at a time
and that she must elevate her legs 75% of the time. During an entire day, Spies
continued, she can sit at most for 8½ hours, stand for 4½ hours, and walk for 2½ hours.
She reported difficulty lifting, bending, stooping, kneeling, and walking. Spies said that
she cleans her house, though the task takes all day because of her need for frequent
breaks, and she helps care for her grandson. She does laundry but cannot carry the
clothes up or down stairs and cannot bend to vacuum. She added that she shops once a
month for 4 to 5 hours.

       Another back X-ray in June 2012 showed mild degeneration, including some
development of bone spurs around the thoracic and lumbar discs. That month Spies was
examined by state-agency consulting osteopath Brian Allen and reported pain in her
neck, shoulders, arms, back, and knees that she was treating with ibuprofen. Spies also
reported that she could stand only for 10 minutes and walk only a block. The doctor
found reduced range of motion in her shoulders, knees, and ankles, and swelling in her
ankles. Spies had full strength and normal sensation in her extremities, and she could
tandem walk, squat, and hop on each foot. The doctor concluded that her neck and back
pain appeared to be originating from her muscles or the joints in her spine.

       The SSA initially denied benefits on June 25, 2012. Another state-agency
consulting physician had reviewed the medical evidence and concluded that Spies could
perform sedentary work not requiring overhead lifting. He opined that her medical
records and daily activities suggested that Spies had exaggerated her self-reported
functional limitations.
No. 15-2578                                                                        Page 4

       Afterward, in July 2012 while her case was before the SSA on reconsideration,
Spies was treated by a nurse practitioner. Spies reported intermittent pain in her neck,
pain in her shoulders, and numbness in her hands and feet. The pain, she said, ranged
from 3 to 9 on a 10-point scale. The nurse practitioner concluded that Spies had full
flexion, extension, and lateral rotation in her neck though extension increased her pain.
Her trapezii were very tight, and she was experiencing muscle spasms. Spies’s shoulder
joints were tender, and she had pain with forward flexion, internal and external rotation,
and thumbs up and thumbs down motions. She had full strength in her extremities but
difficulty with tandem walking and slight swelling in her legs. Spies was prescribed an
anti-inflammatory and muscle relaxant, and the nurse practitioner recommended a
shoulder X-ray plus physical therapy for her neck and shoulders.

       Spies received a voucher for the physical therapy from St. Clare Health Mission,
but after just two sessions she said that she would call if she needed further assistance.
St. Clare also filled her prescriptions and arranged for the X-ray, which showed
straightening of the spine and moderate enlargement along the vertebral endplates. At a
cervical spine assessment in August 2012, Spies reported that for three months she had
been in constant pain which hindered her daily activities. She reported that the
anti-inflammatory had helped her pain, but she later stopped taking it and the muscle
relaxant because they upset her stomach, instead occasionally taking ibuprofen.

       At her next appointment with Dr. Webster in September 2012, Spies again
reported persistent back and shoulder pain that impeded her daily activities. Yet Spies
was uninsured, so rather than treat her, Dr. Webster recommended that she continue the
treatment she was receiving elsewhere.

       Spies then submitted another “function report” to the SSA asserting that she
could sit, stand, or walk for only 10 minutes continuously, for a total of one hour each
per day. With her daughter’s help she could bathe and dress, and once each month shop
for 3 hours.

       Benefits were denied on reconsideration two months later, in March 2013. A
different state-agency consultant, Dr. Mina Khorshidi, had concluded that Spies could
perform light work with limited overhead lifting if she avoided hazards like machinery
and heights. Like the previous consulting physician, she opined after reviewing the
medical evidence and Spies’s daily activities that Spies was exaggerating her
self-reported functional limitations.
No. 15-2578                                                                         Page 5

        At current counsel’s request, Dr. Webster then wrote a “to whom it may concern”
letter opining that Spies cannot perform competitive full-time work. For more than 75%
of a typical workday, the doctor predicted, Spies’s “multiple medical conditions” would
prevent her from performing job tasks. Those conditions, Dr. Webster added, had
“progressed over time.” Dr. Webster apparently declined, however, to serve in the role
of a consultative examiner.

        Spies appeared before an ALJ in November 2013. During the hearing she
amended her alleged onset date to October 1, 2012. She testified that previously she had
worked as a camera operator and preschool teacher, neither of which required much
lifting. As a camera operator she alternated between sitting and standing, for about
4 hours each in an average workday. She complained of constant pain in her neck and
shoulders, headaches, swollen legs and ankles, random numbness in her hands and feet,
and numbness in her arms so pronounced that several times a week she cannot lift them.
She said that she could stand or walk for 5 minutes and sit for 10. She must alternate
between sitting and standing, said Spies, and needed to elevate her feet 12 to 15 inches to
prevent her ankles from swelling and her becoming stiff. Spies testified that her pain is
progressively worsening.

       Spies lacked health insurance and testified that she relied upon financial
assistance to see Dr. Webster. When asked by her lawyer if Dr. Webster would prefer to
see her more than once a year, Spies simply replied that Dr. Webster performed her
“yearly physical for diabetes,” and that she was to see the endocrinologist on a quarterly
basis. Her attorney asked a series of questions about jobs that might have been available
to Spies in October 2012, which prompted the ALJ to comment that Spies was answering
counsel’s questions before he had completed them.

       A vocational expert also testified. The ALJ first asked if jobs classified as light
work are available for a person who can occasionally stoop, crouch, kneel, and crawl;
can occasionally climb stairs or ramps but not ladders, ropes or scaffolds; cannot be
exposed to unprotected heights or large, open machinery; and is likely to be off task up
to 10% of the day in addition to scheduled breaks. The VE replied that suitable
employment is available, including Spies’s past jobs as a camera operator and preschool
teacher, as well as jobs as an inspector or sorter, clerical cashier, and stock clerk. When
questioned further, the VE said that the job of preschool teacher would be eliminated if
the person also would need to sit or stand at will, but that a further restriction allowing
for elevation of the person’s feet 75% percent of the day would not eliminate any more
jobs. On the other hand, the VE acknowledged, all full-time employment would be
No. 15-2578                                                                           Page 6

precluded if the person would require unscheduled breaks at will or would be distracted
to the extent of being off task for more than 10% of the day. Finally, the VE opined that a
person restricted to sedentary work with the same functional limitations could be a
production worker, information clerk, or general office clerk.

         The ALJ issued a written decision two months later finding Spies not disabled. At
Step 1 of the 5-step analysis, see 20 C.F.R. §§ 404.1520(a), 416.920(a), the ALJ
acknowledged that Spies had not engaged in substantial gainful activity since the
amended onset date in October 2012. At Step 2 the ALJ identified Spies’s impairments
(all of them severe) as peripheral neuropathy, osteoarthritis of the back and knees,
cervical disc disease, and obesity. Excluded from this list was diabetes and rheumatoid
arthritis. At Step 3 the ALJ concluded that the identified impairments, alone or in
combination, did not meet a listing for presumptive disability. Spies does not dispute
these conclusions.

        At Step 4 the ALJ partly rejected Spies’s account of disabling functional
limitations. This adverse credibility assessment first recites boilerplate language
rejecting as not credible Spies’s statements about the “intensity, persistence, and limiting
effects” of her impairments. The ALJ then opined that Spies’s physical and neurological
examinations had been “largely benign” and that X-rays had shown little beyond “mild
degenerative changes.” He reasoned that the medical evidence contradicts Spies’s
complaints of pain reaching 9 on a scale of 10. The ALJ accepted the view of the
state-agency consultants that, given her daily activities and the medical evidence, Spies
was exaggerating her limitations. Specifically, the ALJ noted, she purportedly could not
stand or walk for more than 2 hours per day but had normal physical examinations and
acknowledged cleaning her house, helping care for her grandson, and shopping for
3 hours at a time. The ALJ added that during her testimony “it became evident” that
Spies “had predetermined that her responses would be a claim of inability to perform
any described task or activity.” Finally, he noted that Spies had said her condition was
worsening, yet a recent cardiac stress test was favorable. Still, the ALJ included in Spies’s
residual functional capacity that she would need to elevate her feet and switch at will
between sitting and standing.

      The ALJ gave Dr. Webster’s opinions about Spies’s functional limitations only
moderate weight, since the doctor had been seeing Spies typically once a year and her
opinions were based on Spies’s self-reports instead of clinical evidence. Moreover, the
ALJ noted, Dr. Webster had conceded in the 2009 questionnaire that she either lacked
relevant information or could not evaluate Spies’s exertional limitations. The ALJ
No. 15-2578                                                                            Page 7

concluded that Dr. Webster’s views were “speculative and conclusory with regard to
issues reserved for the Commissioner.”

      Finally, at Step 5 the ALJ found that Spies could perform her past work as a
camera operator, as well as other available jobs.

       The Appeals Council denied review, making the ALJ’s pronouncement the final
decision of the Commissioner. The district court upheld that decision.

                                        II. Analysis

        On appeal Spies first raises several challenges to the ALJ’s adverse credibility
finding, but none shows that the credibility finding is patently wrong. See Minnick v.
Colvin, 775 F.3d 929, 937 (7th Cir. 2015) (noting that ALJ’s credibility finding must be
upheld unless patently wrong). Spies contends that the finding is flawed because, she
says, it rests entirely on boilerplate frequently criticized by this court. But Spies must
recognize her own hyperbole because, as even she acknowledges elsewhere in her brief,
the ALJ went beyond the boilerplate and gave specific reasons for the adverse credibility
finding. And the mere inclusion of boilerplate does not require a remand. See Loveless v.
Colvin, 810 F.3d 502, 507–08 (7th Cir. 2016); Pepper v. Colvin, 712 F.3d 351, 367–68 (7th Cir.
2013).

       Although greater detail would have been helpful, the ALJ touched on four
reasons for disbelieving Spies. First, the ALJ reasoned that the medical evidence raises
doubts about the degree of pain Spies reported because “her physical and neurological
examinations are largely benign and x-rays show little more than mild degenerative
changes.” Most of Spies’s attacks on the credibility finding seem to focus on this
statement. She argues that the ALJ identified neuropathy as a severe impairment but
then failed to acknowledge that it could have caused the pain she reported, which could
not be confirmed by X-rays. Spies is correct that neuropathic pain need not be confirmed
by diagnostic tests in order to be credited. See Engstrand v. Colvin, 788 F.3d 655, 660
(7th Cir. 2015). But her contention is disingenuous: Spies complained of severe
pain—pain that sometimes reached a 9 on a 10-point scale—in her neck and shoulders.
She never claimed that neuropathy was causing pain in her neck or shoulders, only that
it caused tingling, numbness, swelling, or burning in her extremities.

      Similarly, Spies argues that the ALJ could not minimize her accounts of pain
simply because physical examinations and diagnostics provided only weak objective
support. Spies and her doctors attributed her neck and shoulder pain to degenerative
No. 15-2578                                                                            Page 8

disc disease and osteoarthritis. Thus, this is not a situation where a claimant’s pain was
from an undetermined source, making self-reports the only available evidence of
severity. See, e.g., Adaire v. Colvin, 778 F.3d 685, 687 (7th Cir. 2015); Pierce v. Colvin,
739 F.3d 1046, 1049–50 (7th Cir. 2014). And the ALJ did not disbelieve that Spies was
experiencing pain, but only that the diagnosed impairments she and her doctors
identified as the source of her pain were not severe enough to disable her to the extent
alleged. See Mitze v. Colvin, 782 F.3d 879, 881 (7th Cir. 2015) (noting that ALJ had not
denied that claimant was in pain but instead “didn’t believe that the pain was severe
enough to disable her to the extent she claimed”).

        Spies also says that her own doctors believed and acted upon her reports of pain,
and thus, she insists, the ALJ was “playing doctor” when he decided that the medical
evidence undermines those self-reports. But all of the medical evidence Spies cites for
this contention predates the amended onset date of October 2012, and most of it also
predates the initial, unchallenged finding in 2010 that she was not disabled. What is
missing from this record is evidence that Spies’s condition had deteriorated to the point
of disability after 2010 because she cannot relitigate whether she was disabled before
then. See Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (noting binding effect of
previous, unchallenged finding that claimant was not disabled); Groves v. Apfel, 148 F.3d
809, 810–11 (7th Cir. 1998) (explaining that evidence from previous denial of benefits
cannot by itself establish disability in later case but “still might reinforce or illuminate or
fill gaps in the evidence developed for the second proceeding”). And the only recent
treatment of Spies’s neck and shoulder pain was by the nurse practitioner and at
St. Clare Health Mission. The nurse practitioner had prescribed a muscle relaxant and an
anti-inflammatory, but Spies unilaterally discontinued both because of stomach upset
without exploring alternatives. She likewise unilaterally stopped going to physical
therapy at St. Clare after just two sessions. The record does not support Spies’s
contention that her doctors acted on her complaints of pain in a way that corroborates
her claims of its severity.

       Spies goes one step further and contends that her financial constraints obligated
the ALJ not only to evaluate the resulting limitations on her medical treatment but also
to order an MRI that could detect any soft tissue damage consistent with her allegations
of disabling pain. Again, this contention is disingenuous. For one, the ALJ never faulted
Spies for not pursuing additional treatment, so he did not need to inquire about her
financial means. Cf. Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008). And on this record
there is no reason to believe that Spies’s treatment would have been significantly
different had she been insured. The medications she stopped using and the physical
No. 15-2578                                                                            Page 9

therapy she declined were being paid for by St. Clare. Moreover, at the hearing before
the ALJ, Spies did not give her lawyer the answer he was looking for: that Dr. Webster
would have liked to see her more than once a year. Most importantly, nowhere in Spies’s
medical records is there mention of a need for an MRI. Spies, who was represented by
present counsel, did not argue before the ALJ that an MRI should be ordered and did not
highlight any potential soft-tissue damage that such a diagnostic might reveal.
See Thomas v. Colvin, 745 F.3d 802, 807–08 (7th Cir. 2014) (noting that ALJ’s obligation to
develop record is not limitless); Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009)
(explaining that even when ALJ has duty to expand record, speculation that additional
evidence could have been obtained does not warrant remand); Skinner v. Astrue, 478 F.3d
836, 842 (7th Cir. 2007) (noting that counseled claimant is “presumed to have made his
best case before the ALJ”).

        The ALJ’s second reason for disbelieving Spies is the disconnect between her
medical evidence and daily activities, on the one hand, and her assertion that she cannot
be on her feet for more than 2 hours total each day. Spies argues that the ALJ “did not
even make an actual credibility finding, instead relying on the State Agency’s
assessment of her daily activities.” Although the ALJ’s reference to Dr. Khorshidi’s
opinion is perhaps poorly worded, the fair reading is that he incorporated the doctor’s
reasoning. And that opinion was not, as Spies now insists, that her daily activities prove
her capable of working full time. Instead, Dr. Khorshidi opined that Spies’s daily
activities indicate exaggeration of her functional limitations. See Loveless, 810 F.3d at 508
(citing 20 C.F.R. § 404.1529(c)(3)(i)).

        The ALJ next discounted Spies’s credibility because he thought her testimony
showed a predisposition to deny her ability to perform any task or activity posed to her.
Spies tries to refute the ALJ’s conclusion by referring to seemingly random parts of her
testimony, but Spies’s reading of the ALJ’s comment is unreasonable. The plausible
reading is that the ALJ had observed Spies answering her lawyer’s questions about her
ability to work even before the attorney had completed the questions. That the ALJ did
not say this directly does not undermine his credibility finding. See Shideler v. Astrue, 688
F.3d 306, 312 (7th Cir. 2012) (noting that ALJ isn’t required to identify particular
statements found not credible); Jens v. Barnhart, 347 F.3d 209, 213 (7th Cir. 2003) (rejecting
claim that credibility finding was flawed because ALJ did not identify particular
statements found not credible).

      Last, the ALJ discredited Spies because, he concluded, Spies had not submitted
evidence substantiating her testimony that her condition had deteriorated significantly.
No. 15-2578                                                                           Page 10

The ALJ’s conclusion rests on Spies’s most-recent medical report, the results of a cardiac
stress test. We do not understand the relevance of this report, since Spies’s alleged
disability is unrelated to her cardiac health. But neither do we believe that this misstep
by the ALJ undermines the credibility finding. See Shideler, 688 F.3d at 312 (upholding
imperfect credibility determination); McKinzey v. Astrue, 641 F.3d 884, 890–91 (7th Cir.
2011) (same). Although the ALJ does not cite this exchange, during the hearing he
questioned Spies about the drastic difference in her reported ability to sit, stand, and
walk between her first and second “function reports.” She initially reported being able to
sit for 8½ hours, stand for 4½ hours, and walk for 2½ hours but then reduced each to
1 hour. Spies has not pointed to anything that would explain this rapid deterioration. In
this court, she asserts only that her receipt of steroid injections “during the relevant
period” proves that her condition had deteriorated. But Spies grossly misrepresents the
record: She received one round of trigger-point injections in 2009, before the earlier
finding that she was not disabled. There is no other evidence of injections, much less
steroid injections.

        Accordingly, Spies’s challenge to the ALJ’s credibility assessment is
unpersuasive, and her remaining appellate claim is even weaker. Spies contends that the
ALJ erred by not giving controlling weight to Dr. Webster’s views about her functional
limitations. To start, both the 2009 questionnaire and Dr. Webster’s 2010 clarifying letter
predate the earlier determination that Spies was not disabled, and Spies does not explain
how they are significant to this case. Indeed, the first ALJ explicitly found these
submissions from Dr. Webster to be unreliable. Regardless, the ALJ here discussed all of
Dr. Webster’s opinions, and he provided good reasons for discounting them. See Schaaf
v. Astrue, 602 F.3d 869, 874–75 (7th Cir. 2010) (noting that ALJ must give good reason for
rejecting treating physician’s opinion that is supported by medical evidence and “not
inconsistent” with substantial evidence in record). First, Spies typically saw Dr. Webster
just once a year. See 20 C.F.R. § 404.1527(c)(2)(i) (explaining that SSA gives greater
weight to treating source who has seen claimant on frequent basis); Filus v. Astrue, 694
F.3d 863, 868 (7th Cir. 2012) (acknowledging § 404.1527(c)(2)(i)). Spies now asserts that
the infrequent contact was because of financial constraints, but she explicitly said the
opposite at the hearing. In fact, she testified that she had been receiving financial
assistance to pay for Dr. Webster’s treatment.

       What is more, Dr. Webster’s opinions were based on Spies’s subjective reports of
pain instead of any clinical evidence. See Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir. 2004);
Smith v. Apfel, 231 F.3d 433, 441 (7th Cir. 2000). Dr. Webster’s progress notes document
Spies’s reports of her symptoms and limitations, but the doctor never provided any
No. 15-2578                                                                          Page 11

relevant treatment. And, as the ALJ noted, Dr. Webster acknowledged that she had no
data regarding the severity of Spies’s pain.

       And, finally, the ALJ concluded that Dr. Webster’s opinions were speculative and
conclusory on issues that are reserved for the Commissioner. In the November 2013
“to whom it may concern” letter, Dr. Webster asserted that Spies could not work. But
that opinion is not a medical opinion, and thus it was entitled to no weight, even coming
from a treating physician. See 20 C.F.R. § 404.1527(d)(1); Loveless, 810 F.3d at 507; Clifford
v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000).

                                      III. Conclusion

       We AFFIRM the district court’s judgment.